Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered November 27, 1989, convicting him of criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence adduced at trial in the light most favorable to the People (People v Contes, 60 NY2d 620), we find that it was legally sufficient to prove the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s claim that the fourth and fifth counts of the indictment are duplicitous is unpreserved for appellate review and, in any event, without merit (see, CPL 200.30 [1]).
We also find that the hearing court properly refused the defendant’s request to call one of the complaining witnesses to testify at the Wade hearing (see, People v Chipp, 75 NY2d 327, cert denied 498 US 833). Balletta, J. P., Rosenblatt, Miller and Pizzuto, JJ., concur.